Case 2:21-cv-01521-MWF-PLA Document 28 Filed 09/13/21 Page 1 of 2 Page ID #:114




 1
 2
 3
 4
 5                                                                  J S -6
 6
 7
 8                      UNITED STATES DISTRICT COURT

 9        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

10
     STAR FABRICS, INC., a California      Case No. 2:21-cv-01521-MWF-PLA
11   corporation,
                                           ORDER DISMISSING ACTION
12                    Plaintiff,           WITH PREJUDICE
13                                         Before: Michael W. Fitzgerald
          vs.
14                                         Courtroom: 5A
     CALESSA SPORTSWEAR
15   INTERNATIONAL, LLC., a New            Complaint Filed: February 15, 2021
     York limited liability company;       Trial Date: September 20, 2022
16   DILLARD’S, INC., a Delaware
     corporation; and DOES 1 through 10,
17
18                    Defendants.

19
20
21
22
23
24
25
                                            1                2:21-cv-01521-MWF-PLA
                    ORDER DISMISSING ACTION FOLLOWING SETTLEMENT
Case 2:21-cv-01521-MWF-PLA Document 28 Filed 09/13/21 Page 2 of 2 Page ID #:115



          Before the Court is Plaintiff, Star Fabrics, Inc. (“Star”) and
 1
     Defendants, Dillard’s, Inc. and Calessa Sportswear International, LLC
 2
     (collectively “Defendants”) Notice of Settlement and Stipulation to Dismiss
 3
     Action with Prejudice.       Upon notice that the parties have reached a
 4
     mutually agreeable settlement and good cause appearing, the court hereby
 5
     orders Plaintiff, Star’s claims against Defendants, in case number 2:21-cv-
 6
     01521-MWF-PLA dismissed with prejudice. Each party shall bear their own
 7   attorneys’ fees and costs.
 8        IT IS SO ORDERED.
 9
10   Dated: September 13, 2021
                                        ______________________________________
11                                      MICHAEL W. FITZGERALD
                                        United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                            2                2:21-cv-01521-MWF-PLA
                    ORDER DISMISSING ACTION FOLLOWING SETTLEMENT
